Exhibit 10.2

 

GLOBAL RESOURCE INVESTMENTS LTD.

7770 El Camino Real

Carlsbad, California 92009

 

QUEST SECURITIES CORPORATION

Suite 3110, 77 King Street West, Royal Trust Tower

Toronto, Ontario, M5K 1H1

 

September 9, 2005

 

Vista Gold Corp.

Suite 5, 7961 Shaffer Parkway

Littleton, Colorado 80127

 

Attention:  Mr. Michael B. Richings, President

 

Re:  Finders’ Fees – Vista Gold Corp. – Private Placement

 

Further to our recent conversations, this letter agreement (the “Letter
Agreement”) will confirm our various discussions and, when executed, will
constitute a legally binding agreement for the payment by Vista Gold Corp. (the
“Company”) to each of Global Resource Investments Ltd. (“Global”) and Quest
Securities Corporation (“Quest” and together with Global, each a “Finder” and
together the “Finders”) a finder’s fee (each a “Finder’s Fee” and together the
“Finders’ Fees”) in connection with the proposed private placement by the
Company (the “Financing”) of units (the “Units”) comprised of one Share and one
Warrant, in respect of persons introduced by either Finder to the Company, or
associates or affiliates of such persons (the “Investors”).  Capitalized terms
not defined herein have the meanings given them in the Subscription Agreement of
approximate even date between the Company and the Purchasers named therein.

 

Each Finder confirms that it has introduced or will use commercially reasonable
efforts to introduce potential Investors to the Company as possible funding
sources.  In consideration for the Finders’ services in introducing and/or using
commercially reasonable efforts to introduce Investors to the Company, the
Company has agreed to pay, regardless of which Finder introduces any potential
Investor to the Company, the Finders’ Fees to the Finders on any part of the
Financing which is ultimately completed by the Company and the Investors.  The
terms of the proposed Financing and Finders’ Fees are as follows:

 

1.                                      
Financing.                                      The Financing will be on the
terms and conditions as set out in the Term Sheet between the Company and the
Finders, dated as of August 25, 2005, a copy of which is attached to this Letter
Agreement.

 

2.                                       Finders’ Fees.   Subject to the receipt
of any required regulatory or other approvals, Global and Quest will be paid
Finders’ Fees pursuant to this Letter Agreement as set forth below.

 

(a)                               Global Fee.  Global will be paid a Finder’s
Fee (the “Global Fee”) equal to six percent (6%) of the gross proceeds received
by the Company from the sale of the Units.  The Global Fee will be paid to
Global in cash at each closing of the Financing.

 

(b)                              Quest Fee.  Quest will be paid a Finder’s Fee
(the “Quest Fee”), payable in warrants having the same terms as the Warrants
issued in the Financing, equivalent in number to ten percent (10%) of the number
of Units issued in the Financing.  The Quest Fee will be paid to Quest in such
warrants at each closing of the Financing.

 

--------------------------------------------------------------------------------


 

3.                                       Closing.  Neither Finder has any
obligations or responsibilities in respect of the Financing and the completion
of the Financing is the responsibility of the Company and the Investors. 
However, each Finder agrees to use its reasonable best efforts to assist the
Company and the Investors with administrative matters related to Closing,
including exchange and delivery of documents and subscription funds at each
Closing of the Financing.

 

4.                                       No Agency.  The Company acknowledges,
as to each Finder, that:

 

(a)                               the Finder is not and has not acted as its
agent in respect of the Financing, and the Finder’s Fee is paid as consideration
only for the Finder’s services in introducing the Investors to the Company
and/or using its commercially reasonable efforts to introduce Investors to the
Company;

 

(b)                              the Finder will be paid the Finder’s Fee by the
Company upon the closing of the Financing or a portion thereof; and

 

(c)                               the Finder’s Fee is payable to the Finder
irrespective of any other commissions or fees which the Company may pay to any
broker or other third party in respect of the Financing and irrespective of
whether such Finder introduced one or more Investors to the Company, it being
acknowledged and agreed that the Finders’ Fees shall be payable by the Company
to the Finders in respect of all of the Investors regardless of which Finder
introduced any potential Investor to the Company.

 

5.                                       Indemnity.  The Company agrees to
indemnify each Finder in respect of the Financing, on the terms and conditions
as set out in the form of Indemnity attached to this Letter Agreement, and
agrees to deliver to the Finders a duly executed Indemnity concurrently with
signing of this Letter Agreement.

 

6.                                       Governing Law.  This Letter Agreement
and the payment of the Finders’ Fees shall be governed by, at the election of
the Finders in their sole discretion, the laws of the Province of Ontario,
Canada or the State of California.

 

7.                                      
Agreement.                                This Letter Agreement, including the
attached Term Sheet and Indemnity, represents the entire agreement between the
parties and supersedes any and all prior agreements and understandings, whether
written or oral, between the parties.  This Letter Agreement may not be amended
or otherwise modified except by an instrument in writing signed by all parties
hereto.

 

If the foregoing accurately sets out your understanding of our agreement, please
sign the acknowledgement below and return a signed copy of this letter at your
earliest convenience, by fax, to each of Global (fax no. (760) 943-3940) and
Quest (fax no. (416) 367-4624).

 

Yours truly,

 

 

GLOBAL RESOURCE INVESTMENTS LTD.

QUEST SECURITIES CORPORATION

Per:

/s/ Jeffrey Howard

 

Per:

/s/ Robert Pollock

 

Jeffrey Howard, Chief Executive Officer

Robert Pollock, Senior Vice President

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

The foregoing terms are hereby acknowledged and agreed to,

this 9th day of September, 2005.

 

VISTA GOLD CORP.

Per:

/s/ Gregory G. Marlier

 

Gregory G. Marlier, Chief Financial Officer

 

 

 

3

--------------------------------------------------------------------------------


 

Term Sheet dated as of August 25, 2005 (Attachment to Finders’ Fee Agreement
dated as of September 9, 2005)

 

TERM SHEET

For private placement of units of Vista Gold Corp.

The transactions contemplated by this term sheet are subject to receipt of all
required regulatory approvals, compliance with all required regulatory
requirements and subject to negotiation of a mutually satisfactory form of
subscription agreement and finder’s fee agreement.   All amounts are expressed
in U.S. $’s.

 


FINDERS

Global Resource Investments Ltd. (“Global”) and Quest Securities Corp. 
(“Quest”).

 


PROCEEDS

Maximum allowable without shareholder approval (see attached spreadsheet).

 


PLACEES

All placees will be at arm’s length to and will not be “insiders” of Vista Gold
Corp. (the “Corporation”).

 


STRUCTURE

The Corporation will issue up to 2,168,812 units (“Units”), each priced at
$3.60.  Each Unit will consist of one common share and one warrant.  The
exercise price for each warrant (the “Exercise Price”) will be $4.10.  The
warrants will be exercisable for a period of two years from the date of issue,
subject to the Warrant Trigger (defined below).

 


WARRANT TRIGGER

If at anytime after the date that is six months after the date a registration
statement for the securities issued pursuant to this private placement is
declared effective the closing trading price of the common shares of the
Corporation on the American Stock Exchange is $5.40 or more for a period of 20
consecutive trading days (such event the “Warrant Trigger”), the Corporation
will have the option for a period of 15 business days after the end of such
period to request that the warrants be exercised within 15 business days of the
date the Corporation provides notice that the Warrant Trigger has occurred.  If
the warrants are not exercised within 15 business days following this notice,
the warrants will expire.

 


CLOSING DATE

As soon as practicable.

 


REGISTRATION

The Corporation will make all reasonable commercial efforts to ensure that the
securities to be issued pursuant to this private placement are registered with
the SEC and have such registration statement declared effective by the SEC
within six months from the closing date.

 


FINDER’S FEES

Global and Quest will be acting only as finders, not as agents, and accordingly
there will be no agency agreement.  The Corporation will pay Global a finder’s
fee equal to 6% of the gross proceeds raised, such fee to be payable in cash,
and will pay Quest a finder’s fee equal to 10% of the units to be payable in
broker warrants with the same terms as those issued to placees.  The Corporation
will pay reasonable legal fees of the finders, such fees not to exceed $25,000.

 

Dated as of August 25, 2005.

 

Global Resource Investments Ltd.

Quest Securities Corp.

Vista Gold Corp.

 

 

 

/s/ Arthur Richards Rule

 

/s/ Robert Pollock

 

/s/ Gregory G. Marlier

 

Signature

Signature

Signature

 

 

 

President, Rule Investments, Inc.,

 

 

General Partner

 

Senior Vice President

 

Chief Financial Officer

 

Title

Title

Title

 

--------------------------------------------------------------------------------

 